—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 1994, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was employed as a cleaning woman by the employer, a religious not-for-profit organization that operates a ritual bath. Claimant was required to clean the bathrooms and do laundry, but was not involved in any of the ritual religious activities carried on by the employer. Another woman was responsible for the ritualistic aspects of the baths and was in charge of the facility. We find that substantial evidence supports the Board’s determination that claimant was strictly a cleaning woman and not a caretaker excluded from coverage under Labor Law § 563 (2) (c).
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.